Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Franklin Covey Co.: We consent to the incorporation by reference in the registration statements (Nos. 333-139048, 333-131485, 333-123602, 333-128131, 333-38172, 333-34498, 333-89541, 033-73624, and 033-51314) on Forms S-3 and S-8 of Franklin Covey Co. of our reports dated November 14, 2007, with respect to the consolidated balance sheets of Franklin Covey Co. as of August 31, 2007 and 2006, and the related consolidated statements of income and comprehensive income, stockholders' equity, and cash flows for each of the years in the three-year period ended August 31, 2007, and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of August 31, 2007, which reports appear in the August 31, 2007 annual report on Form 10-K of Franklin Covey Co. /s/ KPMG LLP Salt Lake City, UT November 14, 2007 Back to Main Document
